Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Ziebert on 10/15/21.

The application has been amended as follows:
Independent claims 1, 13 and 17 are amended so that the claims appear as follows:

1. (Currently Amended) A cloud-computing system configured to communicatively couple with a computing device configured to monitor and/or control one or more operations of one or more well devices associated with a hydrocarbon well, wherein the cloud-computing system comprises one or more processors and memory storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations comprising: 

identify one or more attributes associated with one or more components associated with the computing device, the one or more well devices, the hydrocarbon well, or any combination thereof in response to receiving the request, the one or more attributes comprising location data associated with the computing device; 
determine whether the computing device is associated with an existing profile based on the one or more attributes; 
generate a profile for the computing device based on the one or more attributes and a different profile associated with a different computing device in response to determining that (i) the computing device is not associated with the existing profile and (ii) the location data corresponds to a previous location of the different computing device; and 
provide a software package to the computing device based on the profile, wherein the one or more operations of the one or more well devices is controlled by the software package executed by the computing device

13. (Currently Amended) A method for a cloud-computing system to communicatively couple with a remote terminal unit (RTU) configured to monitor and/or control one or 
receiving, via a processor, a request from the RTU to communicatively couple with the cloud-computing system, wherein the request comprises identification data regarding the RTU; 
receiving, via the processor, one or more attributes associated with one or more components comprising the RTU, the one or more well devices, the hydrocarbon well, or any -4- 4850-1717-9119.1Atty. Dkt. No. 123960-0312 combination thereof in response to receiving the request, the one or more attributes comprising location data associated with the RTU; 
determining whether the RTU is associated with an existing profile based on the one or more attributes; 
generating, via the processor, a profile for the RTU based on the one or more attributes and a different profile associated with a different RTU in response to determining that (i) the RTU is not associated with the existing profile and (ii) the location data corresponds to a previous location of the different computing device; and 
providing a software package to the RTU based on the profile, wherein the one or more operations of the one or more well devices is controlled by execution of the software package

17. (Currently Amended) A non-transitory computer-readable having computer-executable instructions stored thereon that, when executed by one or more processors 
receive a request to communicatively couple to the cloud-computing system, wherein the request comprises identification data regarding a computing device in a hydrocarbon site having a hydrocarbon well; 
receive one or more attributes associated with the computing device, after receiving the request, wherein the one or more attributes comprise a global positioning system (GPS) location of the computing device; 
determine that the computing device is not associated with an existing profile based on the one or more attributes;
determine that the GPS position corresponds to a previous GPS location of a different computing device, which was previously coupled to the cloud-computing system; 
generate a profile for the computing device based on the one or more attributes and a different profile associated with the different computing device; 
send a software package to the computing device based on the profile, wherein one or more operations of the one or more well devices is controlled by the software package

REASONS FOR ALLOWANCE
s 1, 3-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12 and 21-22
Regarding claim 1, the prior art of record, Tubel et al. (US 6873267) discloses a device for monitoring and controlling hydrocarbon production wells and/or injection wells from a remote location. The apparatus for monitoring and controlling one or more hydrocarbon production wells or injection wells from a remote location comprises one or more surface control and data acquisition systems; one or more sensors disposed in communication with the one or more control and data acquisition systems; one or more downhole flow control devices disposed in communication with the one or more control and data acquisition systems; and one or more remote controllers disposed in communication with the one or more control and data acquisition systems. Preferably, the remote controller comprises a computer having an internet access disposed in communication with the one or more control and data acquisition systems through a communication device comprising an internet web site server. The method for monitoring and controlling a downhole hydrocarbon production well or an injection well comprises: transmitting data collected by a downhole sensor module to a control and data acquisition system; evaluating downhole operating conditions and optimizing downhole operating parameters utilizing an optimization software program disposed in communication with the control and data acquisition system; and transmitting signals between the control and data acquisition system and a remote controller utilizing a satellite communication system, the remote controller comprising a computer and an internet browser control access adapted to display operating conditions and parameters 
However, regarding claim 1, the combination of prior arts does not describe:
receive a request from the computing device to communicatively couple with the cloud- computing system, wherein the request comprises identification data regarding the computing device; identify one or more attributes associated with one or more components associated with the computing device, the one or more well devices, the hydrocarbon well, or any combination thereof in response to receiving the request, the one or more attributes comprising location data associated with the computing device; determine whether the computing device is associated with an existing profile based on the one or more attributes; generate a profile for the computing device based on the one or more attributes and a different profile associated with a different computing device in response to determining that (i) the computing device is not associated with the existing profile and (ii) the location data corresponds to a previous location of the different computing device; and provide a software package to the computing device based on the profile, wherein the one or more operations of the one or more well devices is controlled by the software package executed by the computing device

Claims 13 and 15-16
claim 13, the prior art of record, Tubel et al. (US 6873267) discloses a system for monitoring and controlling hydrocarbon production wells and/or injection wells from a remote location. The apparatus for monitoring and controlling one or more hydrocarbon production wells or injection wells from a remote location comprises one or more surface control and data acquisition systems; one or more sensors disposed in communication with the one or more control and data acquisition systems; one or more downhole flow control devices disposed in communication with the one or more control and data acquisition systems; and one or more remote controllers disposed in communication with the one or more control and data acquisition systems. Preferably, the remote controller comprises a computer having an internet access disposed in communication with the one or more control and data acquisition systems through a communication device comprising an internet web site server. The method for monitoring and controlling a downhole hydrocarbon production well or an injection well comprises: transmitting data collected by a downhole sensor module to a control and data acquisition system; evaluating downhole operating conditions and optimizing downhole operating parameters utilizing an optimization software program disposed in communication with the control and data acquisition system; and transmitting signals between the control and data acquisition system and a remote controller utilizing a satellite communication system, the remote controller comprising a computer and an internet browser control access adapted to display operating conditions and parameters and to accept instructions to change operating parameters (Tubel, see col. 2 lines 63-66 and col. 7 line 37-col. 8 line 2). The prior art of record, Gupta et al. (US 20130103790) discloses a system for updating at least a portion of a previously transmitted 
However, regarding claim 13, the combination of prior arts does not describe:
receiving, via a processor, a request from the RTU to communicatively couple with the cloud-computing system, wherein the request comprises identification data regarding the RTU; receiving, via the processor, one or more attributes associated with one or more components comprising the RTU, the one or more well devices, the hydrocarbon well, or any -4- 4850-1717-9119.1Atty. Dkt. No. 123960-0312 combination thereof in response to receiving the request, the one or more attributes comprising location data associated with the RTU; determining whether the RTU is associated with an existing profile based on the one or more attributes; generating, via the processor, a profile for the RTU based on the one or more attributes and a different profile associated with a different RTU in response to determining that (i) the RTU is not associated with the existing profile and (ii) the location data corresponds to a previous location of the different computing device; and providing a software package to the RTU based on the profile, wherein the one or more operations of the one or more well devices is controlled by execution of the software package

Claims 17-20
Regarding claim 17, the prior art of record, Tubel et al. (US 6873267) discloses a computer readable medium for causing a method for monitoring and controlling hydrocarbon production wells and/or injection wells from a remote location. The apparatus for monitoring and controlling one or more hydrocarbon production wells or injection wells from a remote location comprises one or more surface control and data 
However, regarding claim 17, the combination of prior arts does not describe:
receive a request to communicatively couple to the cloud-computing system, wherein the request comprises identification data regarding a computing device in a hydrocarbon site having a hydrocarbon well; receive one or more attributes associated with the computing device, after 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117